


EXHIBIT 10.3
























ESCROW CREDIT AGREEMENT


CCO SAFARI, LLC,
as Borrower,




BANK OF AMERICA, N.A.,
as Administrative Agent,


and


THE LENDERS PARTY HERTO


Dated as of September 12, 2014,















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page
 
 
SECTION 1
 
 
 
DEFINITIONS
 
1.1.
 
Defined Terms
1


1.2.
 
Other Definitional Provisions
9


 
 
 
 
 
 
SECTION 2
 
 
 
AMOUNT AND TERMS OF LOANS
 
2.1.
 
Loans
9


2.2.
 
[Reserved]
9


2.3.
 
Repayment of Loans
9


2.4.
 
[Reserved]
10


2.5.
 
[Reserved]
10


2.6.
 
[Reserved]
10


2.7.
 
[Reserved]
10


2.8.
 
Optional Prepayments
10


2.9.
 
Mandatory Prepayments
10


2.10.
 
Continuation Options
11


2.11.
 
Limitations on Eurodollar Tranches
11


2.12.
 
Interest Rates and Payment Dates
11


2.13.
 
Computation of Interest and Fees
11


2.14.
 
Inability to Determine Interest Rate
12


2.15.
 
Pro Rata Treatment and Payments
12


2.16.
 
Requirements of Law
13


2.17.
 
Taxes
14


2.18.
 
Indemnity
15


2.19.
 
Change of Lending Office
16


2.20.
 
Replacement of Lenders
16


2.21.
 
Obligations of Lenders Several
17


 
 
 
 
 
 
SECTION 3
 
 
 
[RESERVED]
 
 
 
 
 
 
 
SECTION 4
 
 
 
REPRESENTATIONS AND WARRANTIES
 
4.1.
 
Existence; Compliance with Law
17


4.2.
 
Power; Authorization; Enforceable Obligations
17


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


i

--------------------------------------------------------------------------------




4.3.
 
No Legal Bar
18


4.4.
 
No Default
18


4.5.
 
Federal Regulations
18


4.6.
 
Investment Company Act; Other Regulations
18


4.7.
 
Use of Proceeds
18


4.8.
 
Solvency
18


 
 
 
 
 
 
SECTION 5
 
 
 
CONDITIONS PRECEDENT
 
5.1.
 
Conditions to the Closing Date
18


 
 
 
 
 
 
SECTION 6
 
 
 
AFFIRMATIVE COVENANTS
 
6.1.
 
Financial Statements
19


6.2.
 
Certificates; Other Information
20


6.3.
 
Payment of Obligations
20


6.4.
 
Maintenance of Existence; Compliance
20


6.5.
 
[Reserved]
20


6.6.
 
Inspection of Property; Books and Records; Discussions
20


6.7.
 
Notices
20


 
 
 
 
 
 
SECTION 7
 
 
 
NEGATIVE COVENANTS
 
 
 
 
 
 
 
SECTION 8
 
 
 
EVENTS OF DEFAULT
 
8.1.
 
Events of Default
21


8.2.
 
Application of Funds
23


 
 
 
 
 
 
SECTION 9
 
 
 
THE AGENTS
 
9.1.
 
Appointment
23


9.2.
 
Delegation of Duties
23


9.3.
 
Exculpatory Provisions
24


9.4.
 
Reliance by Administrative Agent
24


9.5.
 
Notice of Default
25


9.6.
 
Non-Reliance on Agents and Other Lenders
25


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------




 
 
 
 
9.7.
 
Indemnification
25


9.8.
 
Agent in Its Individual Capacity
26


9.9.
 
Successor Administrative Agent    
26


9.10.
 
Escrow Agent
26


 
 
 
 
 
 
SECTION 10
 
 
 
MISCELLANEOUS
 
10.1
 
Amendments and Waivers
26


10.2.
 
Notices
27


10.3.
 
No Waiver; Cumulative Remedies
29


10.4.
 
Survival of Representations and Warranties
29


10.5.
 
Payment of Expenses and Taxes
29


10.6.
 
Successors and Assigns; Participations and Assignments
30


10.7.
 
Adjustments; Setoff
33


10.8.
 
Counterparts
33


10.9.
 
Severability
33


10.10.
 
Integration
33


10.11.
 
Governing Law
34


10.12.
 
Submission to Jurisdiction; Waivers
34


10.13.
 
Acknowledgments
34


10.14.
 
No Recourse to Affiliates of the Borrower
34


10.15.
 
Confidentiality
35


10.16.
 
WAIVERS OF JURY TRIAL
35


10.17.
 
USA Patriot Act
35










iii

--------------------------------------------------------------------------------




SCHEDULES:
10.2        Notices for Administrative Agent
EXHIBITS:


A    Form of Assignment and Assumption
B    Form of Exemption Certificate









iv

--------------------------------------------------------------------------------



ESCROW CREDIT AGREEMENT, dated as of September 12, 2014, among CCO Safari, LLC,
a Delaware limited liability company (the “Borrower”), the several banks and
other financial institutions or entities from time to time parties to this
Agreement (the “Lenders”) and BANK OF AMERICA, N.A., as Administrative Agent (in
such capacity, together with any successor, the “Administrative Agent”) and,
solely for purposes of acknowledging the assumption by the Borrower of the Term
G Loans (as defined below) by the Borrower, CHARTER COMMUNICATIONS OPERATING,
LLC (“CCO”) and Bank of America, N.A., as administrative agent under the CCO
Credit Agreement (as defined below).
W I T N E S S E T H :
WHEREAS, the Borrower is a wholly-owned subsidiary of Charter Communications
Operating, LLC (“CCO”);
WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 11, 2012 (as amended, supplemented, modified or amended and restated from
time to time, the “CCO Credit Agreement”), by and among CCO, Bank of America,
N.A. and the other parties thereto, CCO has previously borrowed $3,500 million
aggregate principal amount of Term G Loans; and
WHEREAS, pursuant to this Agreement, the Borrower has assumed all obligations of
CCO with respect to the Term G Loans; and
NOW, THEREFORE, in consideration of the above, the parties hereby agree as
follows:
SECTION 1


DEFINITIONS


1.1    Defined Terms.


As used in this Agreement, the terms listed in this Section 1.1 shall have the
respective meanings set forth in this Section 1.1.
“Acquisition”: as defined in the CCO Credit Agreement as in effect on the date
hereof.
“Acquisition Agreement”: as defined in the CCO Credit Agreement as in effect on
the date hereof and shall include any definitive acquisition agreement entered
into pursuant to such Acquisition Agreement.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.
“Agent Parties”: as defined in Section 10.2(c).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the aggregate then unpaid principal amount of such Lender’s Term G Loans.



--------------------------------------------------------------------------------




“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage to the ninth decimal) of such Lender’s
Aggregate Exposure at such time to the Aggregate Exposure of all Lenders at such
time.
“Agreement”: this Escrow Credit Agreement, as amended, supplemented or otherwise
modified from time to time.
“Applicable Margin”: with respect to Term G Loans, the sum of (x) 3.50% and (y)
the amount (expressed as a percentage), if any, by which 0.75% exceeds the
Eurodollar Rate for the Term G Loans at such time; provided that in the event
that any Incremental Term Loans under the CCO Credit Agreement or other
Indebtedness secured by Liens ranking pari passu with the Liens securing the
Obligations (as defined in the CCO Credit Agreement) are incurred for purposes
of financing all or a portion of the consideration payable in connection with
the Acquisition and which Incremental Term Loans or other Indebtedness has an
Effective Yield is greater than the Effective Yield of the Term G Loans, the
Applicable Margins with respect to the Term G Loans shall be increased to the
extent necessary so that the Effective Yield of the Term G Loans is equal to the
Effective Yield of such other Incremental Term Loans or other Indebtedness.
“Applicable Prepayment Price” means, with respect to any Term G Loan, (i) if the
Acquisition Agreement has terminated without the consummation of the
Acquisition, 99.5% of the principal amount of such Term G Loan and (ii) if
clause (i) does not apply, 100% of the principal amount of such Term G Loan.
“Approved Fund”: as defined in Section 10.6.
“Assignee”: as defined in Section 10.6(b)(i).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit A.
“Benefited Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“CCO”: as defined in the preamble hereto.
“CCO Administrative Agent”: Bank of America, N.A., in its capacity as
administrative agent under the CCO Credit Agreement, together with its
successors in such capacity.
“CCO Credit Agreement”: as defined in the preamble hereto.
“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation

- 2 -

--------------------------------------------------------------------------------




or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Closing Date”: September 12, 2014.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Conduit Lender”: any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designating Lender (and not the Conduit Lender) shall have the sole right and
responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to the Conduit Lender, and provided, further, that
no Conduit Lender shall be entitled to receive any greater amount pursuant to
Section 2.16, 2.17, 2.18 or 10.5 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender.
“Contractual Obligation”: as to any Person, any provision of any debt or equity
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Effective Yield”: at any time, the effective yield for any type of Indebtedness
as determined in good faith by the Borrower (which shall take into account the
interest rate provisions applicable thereof (including margins and “floors”) and
shall be deemed to include all upfront or similar fees or original issue
discount payable by CCO or any of its Affiliates to lenders to whom such
Indebtedness is syndicated (but excluding bona fide arranger fees and commitment
fees) and, in the case of upfront fees and original issue discount, equated to
interest margin based on an assumed four year weighted average life); provided
that in the case of fixed rate Indebtedness, the “Effective Yield” of the Term G
Loans and such fixed rate Indebtedness shall be based on the spread to mid-swaps
on August 12, 2014 for a swap with a term of seven years (in the case of the
Term G Loans) or the spread to mid-swaps on the date of incurrence of any such
fixed rate Indebtedness for a  term equal to the term of such fixed rate
Indebtedness (in the case of such fixed rate Indebtedness), respectively, with
(i) such spread to mid-swaps for the Term G Loans being deemed to be 375 basis
points and (ii) such spread to mid-swaps for any fixed rate Indebtedness being
determined by the Administrative Agent in its sole discretion by subtracting the
swap rate quoted by Reuters (or other publicly available service selected by the
Administrative Agent in its sole discretion) at the

- 3 -

--------------------------------------------------------------------------------




closing of the Business Day of the issuance of such Indebtedness for the period
described above  from the yield of such fixed rate Indebtedness at the time of
issuance (taking into account issue price to investors, interest rate and
payment dates in accordance with standard bond market convention).
“Escrow Account”: as defined in the Escrow Agreement.
“Escrow Agent”: U.S. Bank National Association, in its capacity as such together
with its successors in such capacity pursuant to the Escrow Agreement.
“Escrow Agreement”: the Escrow Agreement, dated as of the date hereof, by and
among, the Borrower, the Escrow Agent and the Administrative Agent.
“Escrow Assumption”: the Escrow Release Conditions (as defined in the Escrow
Agreement) shall have been satisfied.
“Escrow End Date”: as defined in the Escrow Agreement.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, ten Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. For the avoidance of doubt, the Eurodollar Base Rate for
any Interest Period shall be determined ten business days prior to the
commencement of such Interest Period in accordance with the foregoing.
“Eurodollar Loans”: Term G Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements
“Eurodollar Tranche”: the collective reference to Eurodollar Loans, the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date.

- 4 -

--------------------------------------------------------------------------------




“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1).
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: Generally accepted accounting principles in the United States of
America.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Guarantee Obligations”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

- 5 -

--------------------------------------------------------------------------------




“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
accrued expenses, (ii) any earnout or similar obligations so long as such
obligations remain contingent and (iii) trade payables incurred in the ordinary
course of such Person’s business), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all capital lease
obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party under acceptances, letters of credit, surety
bonds or similar arrangements, (g) the liquidation value of all redeemable
preferred equity interests of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Sections 8.1(e) and (f) only, all obligations of such
Person in respect of interest rate swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies. The Indebtedness of any Person shall include, without
duplication, the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
“Interest Payment Date”: (a) as to any Eurodollar Loan having an Interest Period
of three months or less, the last day of such Interest Period, (b) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan,
the date of any repayment or prepayment made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three, six or, if consented to by
(which consent shall not be unreasonably withheld) each Lender, twelve months or
one week thereafter, as selected by the Borrower in its notice of conversion, as
the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one, two, three, six or, if consented to by each
Lender, nine or twelve months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Escrow End Date then in effect;

- 6 -

--------------------------------------------------------------------------------




(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lenders”: as defined in the preamble hereto.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any Term G Loan outstanding under this Agreement.
“Loan Documents”: this Agreement, the Escrow Agreement, the Notes and any other
agreements, documents or instruments to which the Borrower is party and which is
designated as a Loan Document.
“Material Adverse Effect”: a material adverse effect on the validity or
enforceability of any material provision of this Agreement or any of the other
Loan Documents or the rights or remedies of the Administrative Agent or the
Lenders hereunder or thereunder.
“Non-Excluded Taxes”: as defined in Section 2.17(a).
“Non-U.S. Lender”: as defined in Section 2.17(d).
“Notes”: the collective reference to any promissory note evidencing Loans.
“Obligations”: means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against the Borrower or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
“Participant”: as defined in Section 10.6(c)(i).

- 7 -

--------------------------------------------------------------------------------




“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Platform”: as defined in Section 6.1.
“Register”: as defined in Section 10.6(b)(iv).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Term G Loans then outstanding.
“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Borrower, but in any event, with respect to financial matters,
any of the chief financial officer, principal accounting officer, senior vice
president - strategic planning, vice president - finance and corporate treasurer
or any other financial officer of the Borrower.
“Secured Parties” means the Administrative Agent, each Lender and the
Indemnitees.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed or contingent, matured or unmatured, disputed or undisputed, or
secured or unsecured.
“Term G Loan”: $3,500 million of Term G Loans outstanding on the Closing Date as
the same may be increased or decreased in accordance with the terms hereof.
“Term G Maturity Date”: September 12, 2021.
“Transferee”: any Assignee or Participant.
“United States”: the United States of America.

- 8 -

--------------------------------------------------------------------------------




1.2.    Other Definitional Provisions.


(a)Unless otherwise specified therein, all terms defined in this Agreement shall
have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, equity interests, securities,
revenues, accounts, leasehold interests, contract rights and any other “assets”
as such term is defined under GAAP and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.


(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.


SECTION 2


AMOUNT AND TERMS OF LOANS


2.1.    Loans . Subject to the terms and conditions hereof, the Borrower hereby
assumes all obligations of CCO with respect to each Term G Loan outstanding
under the CCO Credit Agreement immediately prior to the effectiveness of this
Agreement on the Closing Date (including with respect to all accrued interest
and other amounts owing with respect to the Term G Loans under the CCO Credit
Agreement) and each such Term G Loan shall remain outstanding under this
Agreement as a Term G Loan and each Lender under the CCO Credit Agreement, CCO
and the CCO Administrative Agent hereby agree that all such obligations shall
not be deemed to be outstanding under the CCO Credit Agreement for any purpose
upon the effectiveness of this Agreement. Term G Loans that were Eurodollar
Loans of a particular Eurodollar Tranche under the CCO Credit Agreement
immediately prior to the Closing Date shall initially be Eurodollar Loans of a
Eurodollar Tranche under this Agreement with an initial Interest Period equal to
the then remaining Interest Period for such Eurodollar Tranche under this
Agreement (and with the same Eurodollar Rate). The Term G Loans may from time to
time be Eurodollar Loans with Interest Periods as determined by the Borrower and
notified to the Administrative Agent in accordance with Section 2.10.


2.2.    [Reserved].


2.3.    Repayment of Loans.
 

- 9 -

--------------------------------------------------------------------------------




(a)    The Term G Loans of each Lender shall mature in installments following
the Closing Date (each due on the last day of each calendar quarter, except for
the last such installment), commencing on the earlier (x) termination of the
Acquisition Agreement and (y) the closing of the Acquisition, each of which
shall be in an amount equal to (i) in the case of all such installments due
prior to the Term G Maturity Date, 0.25% of the principal amount of the Term G
Loan on the Closing Date (as the same may be adjusted pursuant to Section 2.8)
and (ii) in the case of the last such installment (which shall be due on the
Term G Maturity Date), the remaining principal balance of such Term G Loan
outstanding on such date.


(b)    If an Escrow Assumption occurs, all Term G Loans and all accrued interest
thereon shall no longer be deemed to be outstanding under this Agreement but
shall thereafter be outstanding under the CCO Credit Agreement.


2.4.    [Reserved].


2.5.    [Reserved].


2.6.    [Reserved].


2.7.    [Reserved].
2.8.    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Term G Loans, in whole or in part, at the Applicable Prepayment Price
thereof, upon notice delivered to the Administrative Agent no later than 1:00
P.M., New York City time, at least three Business Days prior thereto, which
notice shall specify the date and amount of prepayment; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.18. Upon receipt of any such notice, the Administrative
Agent shall promptly notify each Lender thereof. If any such notice is given,
the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Term G Loans pursuant to this Section 2.8 shall
be in an aggregate principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each notice delivered by the Borrower pursuant to
this Section shall be irrevocable, provided that such notice may state that it
is conditioned upon the effectiveness of other credit facilities (including
under this Agreement) or incurrence of other Indebtedness or other event), in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified prepayment date) if such
condition is not satisfied. Any prepayment of Loans pursuant to this Section 2.8
shall be applied to the Term G Loans of each Lender on a pro rata basis in
accordance with the respective amounts of such Term G Loans held by each such
Lender and to scheduled amortization thereof as directed by the Borrower. If
requested by the Borrower, the Administrative Agent shall deliver the notice to
the Escrow Agent contemplated by Section 3(d) of the Escrow Agreement in
connection therewith with respect to an amount of funds sufficient to fund such
prepayment.


2.9.    Mandatory Prepayments.


In the event that the proceeds from the Escrow Account are distributed to the
Administrative Agent pursuant to Section 3(b) or 3(c) of the Escrow Agreement,
the Loans and all accrued interest thereon shall be immediately due and payable
and the Administrative Agent, on behalf of the Borrower, shall apply all funds
so received from the Escrow Account to repay in full all outstanding Loans at
the Applicable Prepayment Price and accrued interest thereon and other
Obligations (other than contingent indemnification Obligations) and, to the
extent there are any remaining amounts after payment in full of all such
Obligations, shall promptly remit such remaining amounts to the Borrower. To the
extent that the amount

- 10 -

--------------------------------------------------------------------------------




received by the Administrative Agent from the Escrow Agent is insufficient to
pay all Obligations then outstanding, the Borrower shall remain liable for any
deficiency.
2.10.    Continuation Options.


(a)    Any Eurodollar Loan may be continued as such by the Borrower giving
irrevocable notice to the Administrative Agent at least eleven Business Days
prior to the expiration of the then current Interest Period, in accordance with
the applicable provisions of the term “Interest Period” set forth in Section
1.1, of the length of the next Interest Period to be applicable to such Loans,
provided that if the Borrower shall fail to give any required notice as
described above in this paragraph, the relevant Eurodollar Loans shall be
automatically converted to Eurodollar Loans having a one-month Interest Period
on the last day of the then expiring Interest Period. Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.


2.11.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all Loans hereunder shall at all times be part of
the same Eurodollar Tranche.


2.12.    Interest Rates and Payment Dates.


(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such day plus the Applicable Margin.


(b)    [Reserved].


(c)    (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
all outstanding Loans (whether or not overdue) shall bear interest at a rate per
annum equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
and (ii) if all or a portion of any interest payable on any Loan or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to the Loans plus 2%, in each case,
with respect to clauses (i) and (ii) above, from the date of such non‑payment
until such amount is paid in full (as well after as before judgment).


(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.


2.13.    Computation of Interest and Fees.


(a)    Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify the Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.


(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a

- 11 -

--------------------------------------------------------------------------------




statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 2.12(a).


2.14.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, the
Eurodollar Rate for such Interest Period (and any subsequent Interest Period
until such notice is withdrawn by the Administrative Agent) shall be the same as
the Eurodollar Rate for the most recently ended Interest Period and the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.


2.15.    Pro Rata Treatment and Payments.


(a)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 1:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the applicable Lenders, at the Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders entitled thereto promptly upon receipt in like funds as
received. If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
other amounts then due and payable by the Borrower hereunder, such funds shall
be applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties, and (iii)
third, towards the payment of all other amounts then due hereunder, ratably
among the parties entitled thereto in accordance with the amount of such amounts
then due to such parties. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.


(b)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment being made hereunder that the
Borrower will not make such payment to the Administrative Agent, the
Administrative Agent may assume that the Borrower is making such payment, and
the Administrative Agent may, but shall not be required to, in reliance upon
such assumption, make available to the Lenders their respective shares of a
corresponding amount. If such payment is not made to the Administrative Agent by
the Borrower within three Business Days of such required date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative in
accordance with banking industry on interbank compensation, plus administrative,
processing or similar fees customarily charged by the Administrative Agent.
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrower.


(c)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not

- 12 -

--------------------------------------------------------------------------------




made available to the Borrower by the Administrative Agent because the
conditions to the applicable Loan set forth in Section 5.1 are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.


(d)    Amounts repaid or prepaid on account of the Loans may not be reborrowed.


2.16.    Requirements of Law.


(a)    If any Change in Law:


(i)shall subject any Lender to any tax of any kind whatsoever with respect to
this Agreement, or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Lender);


(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or


(iii)shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy or in the interpretation or application thereof or compliance
by such Lender or any corporation controlling such Lender therewith shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such Change in
Law (taking into consideration such Lender’s or such corporation’s policies with
respect to capital adequacy) by an amount deemed by such Lender to be material,
then from time to time, after submission by such Lender to the Borrower (with a
copy to the Administrative Agent) of a written request therefor, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender for such reduction; provided that the Borrower shall not be required
to compensate a Lender pursuant to this paragraph for any amounts incurred more
than six months prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; and provided further that, if
the circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.


(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.



- 13 -

--------------------------------------------------------------------------------




2.17.    Taxes.


(a)    All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time the Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.


(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower showing payment thereof. If the Borrower fails to pay any Non-Excluded
Taxes or Other Taxes when due to the appropriate taxing authority or fails to
remit to the Administrative Agent the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent and
the Lenders for any incremental taxes, interest or penalties that may become
payable by the Administrative Agent or any Lender as a result of any such
failure.


(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in Section
7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent (or, in the case of a Participant, to the Lender from
which the related participation shall have been purchased) two copies of either
U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit B and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender
on or before the date it becomes a party to this Agreement (or, in the case of
any Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at
any time it determines that it is no longer in a position to provide any
previously deliv-

- 14 -

--------------------------------------------------------------------------------




ered certificate to the Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). The inability of a Non-U.S.
Lender (or a Transferee) to deliver any form pursuant to this Section 2.17(d) as
a result of a change in law after the date such Lender (or a Transferee) becomes
a Lender (or a Transferee) hereunder or as a result of a change in circumstances
of the Borrower or the use of proceeds of such Lender’s (or Transferee’s) Loans
shall not constitute a failure to comply with this Section 2.17(d) and
accordingly the indemnities to which such Person is entitled pursuant to this
Section 2.17 shall not be affected as a result of such inability. If a Lender
(or Transferee) as to which the preceding sentence does not apply is unable to
deliver any form pursuant to this Section 2.17(d), the sole consequence of such
failure to deliver as a result of such inability shall be that the indemnity
described in Section 2.17(a) hereof for any Non-Excluded Taxes shall not be
available to such Lender or Transferee with respect to the period that would
otherwise be covered by such form.


(e)A Lender that is entitled to an exemption from non-U.S. withholding tax under
the law of the jurisdiction in which the Borrower is located, or any treaty to
which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding, provided that such Lender is legally entitled to complete, execute
and deliver such documentation and in such Lender’s judgment such completion,
execution or submission would not materially prejudice the legal position of
such Lender.


(f)Any Lender (or Transferee) claiming any indemnity payment or additional
amounts payable pursuant to Section 2.17(a) shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the Borrower if the making of such a
filing would avoid the need for or reduce the amount of any such indemnity
payment or additional amounts that may thereafter accrue.


(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.


(h)The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


2.18.    Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest

- 15 -

--------------------------------------------------------------------------------




that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market; provided that such calculation
may not take into account any Eurodollar “floor”. A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.


2.19.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.16 or 2.17(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.16 or 2.17(a).


2.20.    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that requests reimbursement for amounts owing pursuant to Section 2.16 or
2.17(a) or (b) with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) prior to any such replacement, such Lender shall have taken no action
under Section 2.19 which has eliminated the continued need for payment of
amounts owing pursuant to Section 2.16 or 2.17(a), (iv) the replacement
financial institution shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 2.18 if any Eurodollar
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrower shall pay all additional amounts (if any) required pursuant to
Section 2.16 or 2.17(a), as the case may be, and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. In the event
that any Lender (a “Non-Consenting Lender”) fails to consent to any proposed
amendment, modification, termination, waiver or consent with respect to any
provision hereof or of any other Loan Document that requires the unanimous
approval of all of the Lenders or the approval of all of the Lenders directly
affected thereby, in each case in accordance with the terms of Section 10.1, the
Borrower shall be permitted to replace such Non-Consenting Lender with a
replacement financial institution satisfactory to the Administrative Agent (if
such replacement financial institution was not already a Lender), so long as the
consent of the Required Lenders shall have been obtained with respect to such
amendment, modification, termination, waiver or consent; provided that (i) such
replacement does not conflict with any applicable law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, (ii) the replacement financial institution shall purchase, at par,
all Loans and other amounts owing to the Non-Consenting Lender pursuant to the
Loan Documents on or prior to the date of replacement, (iii) the replacement
financial institution shall approve the proposed amendment, modification,
termination, waiver or consent, (iv) the Borrower shall be liable to the
Non-Consenting Lender under Section 2.18 if any Eurodollar Loan owing to the
Non-Consenting

- 16 -

--------------------------------------------------------------------------------




Lender shall be purchased other than on the last day of the Interest Period
relating thereto, (v) the Non-Consenting Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6(c) (provided that
the Borrower shall be obligated to pay the registration and processing fee
referred to therein), (vi) until such time as such replacement shall be
consummated, the Borrower shall pay to the Non-Consenting Lender all additional
amounts (if any) required pursuant to Section 2.16, 2.17 or 2.18, as the case
may be, (vii) the Borrower provides at least three Business Days’ prior notice
to the Non-Consenting Lender, and (viii) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the Non-Consenting Lender. In the event
any Non-Consenting Lender fails to execute the agreements required under Section
10.6 in connection with an assignment pursuant to this Section 2.20, the
Borrower may, upon two Business Days’ prior notice to the Non-Consenting Lender,
execute such agreements on behalf of the Non-Consenting Lender.


2.21.    Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 9.7 are several
and not joint. The failure of any Lender to make any Loan or to make any payment
under Section 9.7 on any date required hereunder shall not relieve any other
Lender of its corresponding obligation (if any) to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 9.7.




SECTION 3


[RESERVED]


SECTION 4


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the Lenders to enter into this Agreement,
the Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1.    Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign entity and in good standing under the laws of each jurisdiction where
its ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law, in each case with respect to clauses (b), (c) and (d), except as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.


4.2.    Power; Authorization; Enforceable Obligations. The Borrower has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents. The Borrower has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, other than those that have been obtained or made
and are in full force and effect. Each Loan Document has been duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a valid and legally binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency,

- 17 -

--------------------------------------------------------------------------------




reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).


4.3.    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, and the use of the proceeds of the Term G Loans,
will not violate any material Requirement of Law or any material Contractual
Obligation of the Borrower or any of its parent companies and will not result
in, or require, the creation or imposition of any lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Escrow Agreement).


4.4.    No Default. The Borrower is not in default under or with respect to any
of its Contractual Obligations in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default or Event of Default has occurred
and is continuing.


4.5.    Federal Regulations. No part of the proceeds of any Loans will be used
for “buying” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board.


4.6.    Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur Indebtedness.


4.7.    Use of Proceeds. The proceeds of the Term G Loans, if released to the
Borrower in accordance with the Escrow Agreement, shall be distributed to CCO
and used to fund a portion of the costs in connection with the Acquisition.


4.8.    Solvency. The Borrower is, and after giving effect to the financing
transactions referred to herein will be and will continue to be, Solvent.


SECTION 5


CONDITIONS PRECEDENT


5.1.    Conditions to the Closing Date. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions precedent:


(a)Agreement. The Administrative Agent shall have received executed counterparts
to this Agreement from the Borrower and each holder of the Term G Loans.


(b)Legal Opinions. The Administrative Agent shall have received the legal
opinion of Kirkland & Ellis LLP, counsel to the Borrower, which opinion shall be
in form and substance reasonably satisfactory to the Administrative Agent.


(c)The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower stating that:


(i)    Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents shall be true and correct in all material
respects on and as of such date as if made on and as of such date (except for
any representation and warranty that is made as of a

- 18 -

--------------------------------------------------------------------------------




specified earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date).


(ii)    No Default or Event of Default shall have occurred and be continuing on
such date or after giving effect to the extensions of credit requested to be
made on such date.


SECTION 6


AFFIRMATIVE COVENANTS


The Borrower hereby agree that, so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall:
6.1.    Financial Statements. Furnish to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) copies of all
notices provided by CCO to the Lenders with Term Loans under the CCO Credit
Agreement. Documents required to be delivered pursuant to Section 6.1 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s (or one of its Affiliate’s) website on
the Internet at the website address listed on Schedule 10.2; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) or filed with the SEC on Form 10-K or 10-Q, as applicable;
provided that: (i) the Borrower shall deliver paper copies of such documents to
the Administrative Agent upon its request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify the Administrative Agent
(by telecopier or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above.


The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws, provided, however, that to the extent such Borrower
Materials constitute non-public information, they shall be treated as set forth
in Section 10.15); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.

- 19 -

--------------------------------------------------------------------------------






6.2.    Certificates; Other Information. Furnish to the Lenders through the
Administrative Agent (including by means of IntraLinks or any similar posting)
(or, in the case of clause (a) below, to the relevant Lender):


(a)promptly, such additional financial and other information (including
financial information with respect to the Borrower and its Subsidiaries) as any
Lender may from time to time reasonably request; and


(b)following a request by the Administrative Agent or any Lender, all
documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” an anti-money laundering rules and regulations,
including the Patriot Act (as hereinafter defined).


6.3.     Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, except where failure to do so could not
reasonably be expected to have a Material Adverse Effect or where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings.


6.4.    Maintenance of Existence; Compliance. (a) Preserve, renew and keep in
full force and effect its existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.


6.5.    [Reserved].


6.6.    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all material
dealings and transactions in relation to its business and activities and (b)
permit representatives of any Lender, coordinated through the Administrative
Agent, to visit and inspect any of its properties and examine and make abstracts
from any of its books and records at any reasonable time and as often as may
reasonably be desired and to discuss the business, operations, properties and
financial and other condition of the Borrower with officers and employees of the
Borrower.


6.7.    Notices. Promptly give notice to the Lenders through the Administrative
Agent (including by means of IntraLinks or any similar posting) of:


(a)the occurrence of any Default or Event of Default;


(b)any (i) default or event of default under any Contractual Obligation of the
Borrower or (ii) litigation, investigation or proceeding that may exist at any
time between the Borrower and any Governmental Authority, that, in either case,
could reasonably be expected to have a Material Adverse Effect;


(c)any determination by the Borrower to treat the Loans as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4), and
promptly thereafter, the Borrower shall deliver a duly completed copy of IRS
Form 8886 or any successor form to the Administrative Agent; and

- 20 -

--------------------------------------------------------------------------------






(d)any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect.


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto.
SECTION 7
NEGATIVE COVENANTS


For so long as any Loan or other amount is owing to any Lender or the
Administrative Agent hereunder, the Borrower shall not engage in any material
activities other than performing its obligations under the Loan Documents,
issuing other indebtedness pursuant to escrow arrangements similar to those set
forth in the Loan Documents, maintaining its existence and other activities
reasonably related thereto.
SECTION 8
EVENTS OF DEFAULT


8.1.    Events of Default. If any of the following events shall occur and be
continuing:


(a)the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or, or any other amount payable hereunder or under any other Loan
Document, within five days after any such interest or other amount becomes due
in accordance with the terms hereof; or


(b)any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or


(c)the Borrower default in the observance or performance of any agreement
contained in clause (i) or (ii) of Section 6.4(a) or Section 6.7(a) or Section 7
of this Agreement; or


(d)the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Borrower from
the Administrative Agent or the Required Lenders; or


(e)the Borrower shall (i) default in making any payment of any principal of any
Indebtedness (including, without duplication, any Guarantee Obligation in
respect of Indebtedness, but excluding the Loans) on the scheduled or original
due date with respect thereto or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such

- 21 -

--------------------------------------------------------------------------------




Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that, (x) a default, event or condition described in clause (i), (ii)
or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clause (i), (ii) or (iii) of this paragraph (e) shall have
occurred and be continuing with respect to such Indebtedness the outstanding
aggregate principal amount of which exceeds $25,000,000 and (y) for the
avoidance of doubt, a requirement to make a mandatory redemption or repayment of
Indebtedness solely from amounts on deposit with a third party escrow agent
shall not be an Event of Default hereunder so long as such amounts are actually
applied to prepay such Indebtedness as and when required thereby; or


(f)the Loans (as defined in the CCO Credit Agreement) shall have been
accelerated and the Commitments (as defined in the CCO Credit Agreement) shall
have been terminated, in each case, pursuant to Section 8 of the CCO Credit
Agreement; or


(g) (i) the Borrower shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any part
of its assets or the Borrower shall make a general assignment for the benefit of
its creditors; or (ii) there shall be commenced against the Borrower any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) there shall be commenced against the Borrower any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) the
Borrower shall generally not, or shall be unable to, or shall admit in writing
its inability to, pay its debts as they become due; or


(h)one or more judgments or decrees shall be entered against the Borrower
involving in the aggregate a liability (to the extent not paid or fully covered
by insurance as to which the relevant insurance company has not declined
coverage) of $25,000,000 or more, and all such judgments or decrees shall not
have been vacated, discharged, stayed or bonded pending appeal within 30 days
from the entry thereof; or


(i)(i) the Escrow Agreement shall cease, for any reason (other than the gross
negligence or willful misconduct of the Administrative Agent), to be in full
force and effect, or the Borrower shall assert, or (ii) any Lien created by the
Escrow Agreement shall cease to be enforceable and of the same effect and
priority purported to be created thereby with respect to the Escrow Account
(other than in connection with releases in accordance with the terms of the
Escrow Agreement) or the Borrower or any Affiliate of the Borrower shall so
assert; or


(j)the Borrower ceases for any reason to be a direct or indirect wholly-owned
subsidiary of CCO; or

- 22 -

--------------------------------------------------------------------------------






then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Borrower,
automatically the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents shall
immediately become due and payable, and (B) if such event is any other Event of
Default, either or both of the following actions may be taken: with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.
8.2.    Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.1), any amounts received on
account of the Obligations (including from the Escrow Account) shall be applied
by the Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 2) payable to the Administrative Agent in its capacity as such;
Second, pro rata to the payment of all other Obligations due and owing to the
Secured Parties, ratably among the Secured Parties in proportion to the
respective amounts described in this subclause (i) of this clause Second held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
SECTION 9
THE AGENTS


9.1.    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.


9.2.    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

- 23 -

--------------------------------------------------------------------------------






9.3.    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


(d)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1 and Section 8) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.


(e)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any lien purported to be created by the Escrow
Account, (v) the value or the sufficiency of the Escrow Account, or (v) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.4.    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders

- 24 -

--------------------------------------------------------------------------------




(or, if so specified by this Agreement, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all Lenders), and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Loans.


9.5.    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.


9.6.    Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates have made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower or any
affiliate of the Borrower, shall be deemed to constitute any representation or
warranty by the Administrative Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
the Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrower and its affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Borrower or any
affiliate of the Borrower that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys‑in‑fact or affiliates.


9.7.    Indemnification. The Lenders agree to indemnify the Administrative
Agent, in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
in any way relating to or arising out of, the this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the

- 25 -

--------------------------------------------------------------------------------




transactions contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent, under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such
Person’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.


9.8.    Agent in Its Individual Capacity. The Administrative Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower and its Affiliates as though the
Administrative Agent were not the Administrative Agent. With respect to its
Loans made or renewed by it, the Administrative Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include the Administrative Agent in its individual capacity.


9.9.    Successor Administrative Agent. So long as no Event of Default has
occurred and is continuing, the Administrative Agent, the Borrower and a
successor agent who is a “Revolving Lender” under the CCO Credit Agreement may,
in their sole discretion at any time, agree that such successor agent shall
replace the outgoing administrative Agent as Administrative Agent hereunder and
under the other Loan Documents. In addition, the Administrative Agent may in its
sole discretion resign as Administrative Agent at any time upon 30 days’ notice
to the Lenders and the Borrower. If the Administrative Agent shall resign as
Administrative Agent under this Agreement and the other Loan Documents, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall (unless an Event of Default under Section
8.1(a) or Section 8.1(g) shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed). Any successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.


9.10.    Escrow Agent. The Escrow Agent shall be entitled to all rights,
privileges and immunities provided to it in the Escrow Agreement.


SECTION 10
MISCELLANEOUS


10.1.    Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and the Borrower (and, in the case of the Escrow Agreement, the
Escrow Agent) may, or, with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (and, in the case of the Escrow Agreement,
the Escrow Agent) may, from time to time, (a) enter into written amendments,
supplements or modifications hereto and to the other

- 26 -

--------------------------------------------------------------------------------




Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Borrower hereunder or thereunder or (b) waive, on such terms and conditions
as the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (i) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, extend the scheduled date of or reduce
the amount of any amortization payment in respect of any Loan, reduce the stated
rate of any interest or fee payable hereunder or extend the scheduled date of
any payment thereof, or increase the amount or extend the expiration date of any
Lender’s commitment hereunder, in each case without the consent of each Lender
directly affected thereby; (ii) eliminate or reduce any voting rights under this
Section 10.1 or reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release funds from the Escrow Account other than in accordance with the terms
thereof, in each case without the written consent of all Lenders or (iii) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Agents and all future holders of the Loans.
In the case of any waiver, the Borrower, the Lenders and the Agents shall be
restored to their former position and rights hereunder and under the other Loan
Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
10.2.    Notices.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.2; and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, such notices and other communications shall be deemed
to have been given at the opening of business on the next business day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below shall be effective
as provided in such subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet

- 27 -

--------------------------------------------------------------------------------




websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender pursuant to Section
2 if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)The Platform. The Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders Borrower Materials by posting the
Borrower Materials on the Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).


(d)Change of Address, Etc. Each of the Borrower and the Administrative Agent may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.


(e)Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall

- 28 -

--------------------------------------------------------------------------------




indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


10.3.    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


10.4.    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.


10.5.    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, or waiver or
forbearance of, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of one firm of counsel to the
Administrative Agent and filing and recording fees and expenses, (b) to pay or
reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in connection with the enforcement or preservation of any
rights, privileges, powers or remedies under this Agreement, the other Loan
Documents and any such other documents, including the fees and disbursements of
one firm of counsel selected by the Administrative Agent, together with any
special or local counsel, to the Administrative Agent and, following the
occurrence and during the continuance of an Event of Default, not more than one
other firm of counsel to the Lenders (it being understood that the Borrower
shall not be obligated to reimburse any Lender (other than the Administrative
Agent as provided above) for its expenses pursuant to this clause (b) except to
the extent that an Event of Default has occurred and is continuing at the time
of any proposed amendment or waiver), (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, (d) if any Event of Default shall have occurred, to pay or reimburse
all reasonable fees and expenses of a financial advisor engaged on behalf of, or
for the benefit of, the Administrative Agent and the Lenders accruing from and
after the occurrence of such Event of Default, (e) to pay, indemnify, and hold
each Lender, the Administrative Agent, their advisors and affiliates and their
respective officers, directors, trustees, employees, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against the Borrower under any Loan Document,
and (f) to pay, indemnify, and hold each Indemnitee harmless from and against
any actual or prospective claim, litiga-

- 29 -

--------------------------------------------------------------------------------




tion, investigation or proceeding relating to any of the matters described in
clauses (a) through (d) above, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding, and
regardless of whether such claim, investigation, litigation or proceeding is
brought by the Borrower, its directors, shareholders or creditors or an
Indemnitee, whether or not any Indemnitee is a party thereto) and the reasonable
fees and expenses of legal counsel in connection with any such claim,
litigation, investigation or proceeding (all the foregoing in clauses (e) and
(f), collectively, the “Indemnified Liabilities”), provided, that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities are found by a final
non-appealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. All amounts
due under this Section 10.5 shall be payable not later than 15 days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 10.5 shall be submitted to the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive repayment of the Loans and all other amounts
payable hereunder.
10.6.    Successors and Assigns; Participations and Assignments.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except in connection with an Escrow
Assumption, the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (c) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Loans at the time owing to it) with the prior written consent of:


(A)the Borrower (such consent not to be unreasonably withheld or delayed),
provided that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an affiliate of a Lender, an Approved Fund (as defined below) or
(II) if an Event of Default under Section 8.1(a) or (g) has occurred and is
continuing, any other Person; and


(B)the Administrative Agent (such consent not to be unreasonably withheld or
delayed), provided that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Loan to a Lender, an Affiliate of a
Lender or an Approved Fund.


(ii)    Assignments shall be subject to the following additional conditions:


(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (as of the trade date specified in the
Assignment and Assumption with respect to such assignment or, if no trade date
is so specified, as of the date such Assignment and Assumption is delivered to
the Administrative Agent) shall not be less than $1,000,000 ($250,000 if the
Assign-

- 30 -

--------------------------------------------------------------------------------




ee is a Lender, an affiliate of a Lender or an Approved Fund) provided that (1)
no such consent of the Borrower shall be required if an Event of Default under
Section 8.1(a) or (g) has occurred and is continuing and (2) such amounts shall
be aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;


(B)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless otherwise agreed by the Administrative
Agent in its sole discretion);


(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws;


(D)Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans assigned.


For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.16, 2.17, 2.18 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.


(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph

- 31 -

--------------------------------------------------------------------------------




(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c)(i) Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 10.1 and (2) directly affects such Participant. Subject to paragraph
(c)(ii) of this Section, the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.16, 2.17, 2.18 and 10.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.7(b) as though
it were a Lender, provided such Participant shall be subject to Section 10.7(a)
as though it were a Lender.


(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.16 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.17 unless such Participant complies with Section
2.17(d).


(d)Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.


(e)The Borrower, at the Borrower’s sole expense, upon receipt of written notice
from the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.


(f)Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 10.6(b). Each of the Borrower, each Lender and
the Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify,

- 32 -

--------------------------------------------------------------------------------




save and hold harmless each other party hereto for any loss, cost, damage or
expense arising out of its inability to institute such a proceeding against such
Conduit Lender during such period of forbearance.


(g)Notwithstanding anything to the contrary herein, any Loans that are assigned
to Holdings (as defined in the CCO Credit Agreement) or any of its subsidiaries
shall be automatically and permanently cancelled immediately upon acquisition
thereof by Holdings (as defined in the CCO Credit Agreement) or any of its
subsidiaries.


10.7.    Adjustments; Setoff.


(a)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender, if any Lender (a “Benefited Lender”)
shall receive any payment of all or part of the amounts owing to it hereunder,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8.1(e), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the amounts owing to such other Lender hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the amounts owing to each such other Lender hereunder, or shall
provide such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.


(b)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower, as the case may be. Each Lender agrees
promptly to notify the Borrower and the Administrative Agent after any such
setoff and application made by such Lender, provided that the failure to give
such notice shall not affect the validity of such setoff and application.


10.8.    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.


10.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


10.10.    Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other

- 33 -

--------------------------------------------------------------------------------




Loan Documents. CCO and the CCO Administrative Agent shall be express third
party beneficiaries of the first sentence of Section 2.1.
10.11.    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.12.    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:


(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the County of New York, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;


(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 10.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;


(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and


(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13.    Acknowledgments. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;


(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent and the Lenders or among the Borrower and the
Administrative Agent and the Lenders.


10.14.    No Recourse to Affiliates of the Borrower. The Administrative Agent
and the Lenders agree that, except as specifically set forth in a written
agreement with any such Person, the Loans and the

- 34 -

--------------------------------------------------------------------------------




other Obligations under the Loan Documents are not recourse to any Person other
than the Borrower (including, without limitation, CCO and its other subsidiaries
and holding companies).


10.15.    Confidentiality. The Administrative Agent and each Lender agrees to
keep confidential all non-public information provided to it by the Borrower
pursuant to this Agreement that is designated by the Borrower as confidential;
provided that nothing herein shall prevent the Administrative Agent or any
Lender from disclosing any such information (a) to any Agent, any Lender or any
affiliate of any Lender or any Approved Fund, (b) to any Transferee or
prospective Transferee that agrees to comply with the provisions of this
Section, (c) to its employees, directors, agents, attorneys, accountants and
other professional advisors or those of any of its affiliates who have a need to
know, (d) upon the request or demand of any Governmental Authority, (e) in
response to any order of any court or other Governmental Authority or as may
otherwise be required pursuant to any Requirement of Law, (f) if requested or
required to do so in connection with any litigation or similar proceeding, (g)
that has been publicly disclosed, (h) to any nationally recognized rating agency
that requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document, (j)
to any creditor or direct or indirect contractual counterparty in swap
agreements or such creditor or contractual counterparty’s professional advisor
(so long as such contractual counterparty or professional advisor to such
contractual counterparty agrees to be bound by the provisions of this Section
10.15), (k) to a Person that is an investor or prospective investor in a
securitization that agrees that its access to information regarding the Borrower
and the Loans is solely for purposes of evaluating an investment in such
securitization (so long as such Person agrees to be bound by the provisions of
this Section 10.15), or (l) to a Person that is a trustee, collateral manager,
servicer, noteholder or secured party in a securitization in connection with the
administration, servicing and reporting on the assets serving as collateral for
such Securitization (so long as such Person agrees to be bound by the provisions
of this Section 10.15).


Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
10.16.    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.


10.17.    USA Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which

- 35 -

--------------------------------------------------------------------------------




information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.









- 36 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
CCO SAFARI, LLC
By: /s/ Charles Fisher    
Name: Charles Fisher
Title: Senior Vice President - Corporate Finance

[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent


By: /s/ Don B. Pinzon    
Name: Don B. Pinzon
Title: Vice President

[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------




 
GOLDMAN SACHS BANK USA,
as a Lender






By: /s/ Charles D. Johnston
Name: Charles D. Johnston
Title: Authorized Signatory

[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender






By: /s/ Prayes Majmudar
Name: Prayes Majmudar
Title: Director



[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender






By: /s/ Judith Smith    
Name: Judith Smith
Title: Authorized Signatory


By: /s/ Stanley Tran
Name: Stanley Tran
Title: Authorized Signatory



[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director


By: /s/ Dusan Lazarov    
Name: Dusan Lazarov
Title: Director



[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






Solely for purposes of the first sentence of Section 2.1 of this Agreement:




BANK OF AMERICA,
as CCO Administrative Agent




By: /s/ Don B. Pinzon    
Name: Don B. Pinzon
Title: Vice President



[Signature Page to Escrow Credit Agreement]

--------------------------------------------------------------------------------






CHARTER COMMUNICATIONS OPERATING, LLC
By: /s/ Charles Fisher    
Name: Charles Fisher
Title: Senior Vice President - Corporate Finance





[Signature Page to Escrow Credit Agreement]